OPINION
PER CURIAM.
On June 5, 2003, relator was found guilty of contempt for failure to make child support payments. Relator filed a petition for writ of habeas corpus in this court on February 3, 2004. The following day, we granted habeas corpus relief pending a determination of the cause. On March 3, 2004, the parties filed a joint motion to grant habeas corpus relief pursuant to a settlement between the parties. Based on this joint motion, we grant habeas corpus relief. We further order relator discharged from custody and released from the bond set by this court on February 4, 2004.